Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed 05/09/2022 has been entered.  As directed by the amendment: claims 1-5 stand withdrawn and claims 6-10 have been amended.
The amendment to claim 6 is sufficient in overcoming the rejection of the same under 35 USC 112 (b), with respect to “the other electrode.”
Similarly, the amendments to dependent claims 7-9 is sufficient in overcoming the rejections of the same under 35 USC 112 (b).
With respect to the limitation of “…with a set of distance sensors provided on the machine stand and respectively fixed farther forward than the positioning surface and farther backward than the positioning surface…” in claim 6, applicant states that:
Further, regarding claim 6, additional amendment beyond that discussed during the telephonic interview was made to clarify the "set of distance sensors". Claim 6 now 6 
16/724,611recites: "with a set of distance sensors provided on the machine stand and respectively fixed both farther forward than the positioning surface and farther backward than the positioning surface in a progression direction of the first roller electrode relative to the stacked body". That is, "[t]he set of distance sensors 62 is formed of a first distance sensor 72 provided farther forward in the progression direction than the positioning surface 68 and a second distance sensor 74 provided farther backward in the progression direction than the positioning surface 68". See, e.g., page 14, lines 5-9 of the specification as filed. See also FIG. 7 of the present application, reproduced below for reference. 

	The examiner, in response, adopts applicant’s analysis.  That is, the examiner interprets the aforementioned limitation to mean that a distance sensor, of the set of distance sensors, is positioned farther forward than the positioning surface while another distance sensor, of the set of distance sensors, is positioned farther backward than the positioning surface.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Baker on 05/17/2022.
The application has been amended as follows: 
1-5. (cancelled)
6. (Currently Amended) An electrode orientation checking method that, for a seam welding apparatus that performs seam welding by sandwiching a stacked body comprising a plurality of stacked workpieces between a first roller electrode and a second roller electrode, checks an orientation of the first roller electrode and the second roller electrode to the stacked body, the electrode orientation checking method comprising: 
a fixing step of detachably attaching a machine stand that includes a positioning guide to the seam welding apparatus from which the first roller electrode has been removed, and fixing a positioning surface of the positioning guide at a position that, when the stacked body is sandwiched between the first roller electrode before being removed and the second roller electrode, corresponds to a portion of an outer circumferential surface of the first roller electrode, the portion lying on a line segment connecting rotational centers of the first roller electrode and the second roller electrode; 
a detection step of, with a set of distance sensors provided on the machine stand and respectively fixed
a calculation step of calculating data for acquiring a direction of the line segment relative to the stacked body, based on detection results of the set of distance sensors.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	U.S. Publication 2016/0303681 to Lee is considered the closest prior art to the claimed invention.  Lee teaches an electrode orientation checking method (para. 0003; “to a welding gun alignment detection device capable of inspecting whether a pair of upper and lower tips that are aligned straight in a spot welding gun is matched.”) that for 10a welding apparatus (Fig. 1, welding unit 100) that performs welding by sandwiching a stacked body comprising a plurality of stacked workpieces between a first and second electrodes (para. 0005; “spot welding involves a technique for welding metal sheets by first pressing a pair of upper and lower tips when the metal sheets are inserted between the tips while being folded by two or three sheets and then applying a current to the pressed tips to generate resistance heating at a contact surface. During the spot welding, a distribution of current flowing in a metal member and a pressing force has a significant impact on the quality of welding”) (figure 1; electrodes 105/110), checks an orientation of the electrodes relative to the stacked body (para. 0009; “a welding gun alignment detection device that is configured to detect an alignment of upper and lower tips of the welding gun and correct the alignment to reduce welding defects and improve production costs and quality of a vehicle.”), the electrode orientation checking method comprising:  
15a fixing step of detachably attaching a machine stand (generally taken as alignment detection device 200) (Figures 2-5(a-d)) that includes a positioning guide (upper and lower surfaces with respective insertion bores-para. 0027) to the welding apparatus (100) and fixing a positioning surface of the positioning guide at a position (Fig. 5A, below); 20 25 

    PNG
    media_image1.png
    255
    428
    media_image1.png
    Greyscale

Figure 5A of Lee

a detection step of, with a set of distance sensors (upper and lower sensors 232 and 232) provided on the machine stand, detecting a lean amount of a respective electrode and a calculation step of calculating data for acquiring relative positioning of the electrodes (Fig. 5B and paragraph 0033; “the upper tip 105 may be inserted into the upper tip insertion bore 245 of the upper block 215 and the lower tip 110 may be inserted into the lower tip insertion bore of the lower block 300 when the upper tip 105 is leaned (e.g. angled, inclined, bent, etc.) to the right of a reference line and the lower tip 110 matches the reference line. The upper tip 105 may be leaned to the right, and thus the upper block 215 may thus be configured to move right to meet the position of the upper tip 105. The upper block 215 may be configured to apply a pressure to one side of the upper sensor 232 using the pressure transfer part 240 and compress the upper sensor 232. The pressure or the amount by which the upper tip 105 leans (e.g. the leaned amount) detected by the upper sensor 232 may be transferred to a separate calculator 600 configured to calculate the leaned amount of the upper tip 105 based on the detected value and outputs the calculated leaned amount by an output unit 610 of a processor. In particular, the calculator may be operated by a controller having a memory and a processor.”) (See also Figures 5C and 5D, along with corresponding paragraphs 0034 and 0035).
Lee is silent on the welding apparatus being a seam welding apparatus  detthat performs seam welding by sandwiching a stacked body comprising a plurality of stacked workpieces between a set of roller electrodes.  Lee is further silent on attaching the machine stand to the seam welding apparatus from which one electrode of the set of electrodes has been removed and “15fixing a positioning surface of the positioning guide at a position that, when 20the stacked body is sandwiched between the one roller electrode before being removed and another roller electrode of the set of roller electrodes, corresponds to a portion of an outer circumferential surface of the one roller electrode, the portion lying on a line segment connecting 25rotational centers of the set of roller electrodes.”  With respect to the alignment detection, Lee is silent on the sensors being provided on the machine stand and respectively fixed farther forward than the positioning surface and farther backward than the positioning surface in a progression direction of 30the roller electrodes relative to the stacked body (emphasis added). 
U.S. Publication 2012/0074103 to Hasegawa et al. teaches a seam welding method in which seam welding is performed by sandwiching (Figures 1A-C) a stacked body comprising a plurality of stacked workpieces (W1 and W2) between a set of roller electrodes (23 and 33) (See paragraphs 0027-0032; before start of welding, electrodes 23 and 33 are positioned as shown in Fig. 1A, such that workpieces W1 and W2 are clamped between the roller electrodes.  Subsequently, welding current is applied to perform seam welding).  Hasegawa also teaches the seam welding being performed in which the roller electrodes are no longer in alignment (Figures 2-3) (para. 0069; “when the motor 41 drives in one direction to move the rod 42 downward, the sliders 46 and 46 of the linear guides 45 and 45 move downward, the right end portion of the tilting rod 48 moves downward, the left end portion thereof moves rightward, and thereby the lower electrode holding unit 31 moves rightward.”).  Hasegawa does not remedy the deficiencies of Lee and there does not appear to be any evidence of record that would suggest that one of ordinary skill in the art would be motivated to combine the teachings of Lee and Hasegawa in order to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761